Citation Nr: 9909909	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran's income is excessive for the payment of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1945 and from January 1951 to September 1951.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, whereby the 
veteran's application for pension benefits was denied on the 
basis that his income exceeded the maximum allowable rate 
established by VA laws and regulations.


FINDING OF FACT

The veteran and his wife's income, including garnished Social 
Security income, is in excess of $17,000.


CONCLUSION OF LAW

The veteran's countable income is in excess of the maximum 
amount allowable for payment of pension benefits.  38 
U.S.C.A. § 1521(a),(c) (West 1991); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he meets the income requirements for 
eligibility for improved disability pension benefits.  On his 
May 1997 application for pension benefits, the veteran 
indicated that his and his wife's Social Security benefits 
had been suspended.  He reported that his wages for the 
previous year had been $6900 and that he expected wages of 
$1500 in the upcoming year.

The veteran submitted copies of letters from the Social 
Security Administration.  These letters indicate that the 
veteran's monthly benefit of $985, and his wife's monthly 
benefit of $459 were being garnished in their entirety by the 
Internal Revenue Service (IRS).  The veteran asserts that 
since he and his wife are not receiving any of their Social 
Security benefits, those benefits should not be counted in 
determining their income for pension eligibility purposes.  

Under the applicable regulations, improved disability pension 
is a benefit payable by VA to veterans of a period of war 
because of disability.  Basic entitlement exists if, among 
other things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23, and the pension rate is increased in situations where 
the veteran has a dependent.  38 U.S.C.A. § 1521(a),(c); 38 
C.F.R. § 3.3(a)(3) (1998).  Pension benefits shall be paid at 
the maximum annual rate reduced by the amount of annual 
income received by the veteran and spouse.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  
Effective December 1996, the maximum annual rate of 
nonservice connected disability pension for a veteran with a 
spouse was $11,115; effective December 1997, the maximum 
annual rate was $11,349.  38 C.F.R. § 3.23(a). 
 
In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).
 
The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses/burials/just 
debts, educational expenses, certain portion of a child's 
income, Domestic Volunteer Service Act program payments, 
distribution of funds under 38 U.S.C.A. § 1718, hardship 
exclusion of child's available income, survivor benefit 
annuity paid by the Department of Defense, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, the portion of proceeds from the cash surrender of 
a life insurance policy which represents a return of 
insurance premiums, income received by American Indian 
beneficiaries from trust or restricted lands, Radiation 
Exposure Compensation Act payments, Alaska Native Claims 
Settlement Act payments, and monetary allowances under 
38 U.S.C.A. § 1805.
 
Moreover, VA Adjudication Procedure Manual, M21-1, Part IV § 
16.02(g)(2),(3) provides:  If there is garnishment of a 
payee's Social Security or involuntary withholding from a 
payee's Social Security check due to legal action initiated 
by a third party, the entire benefit is countable as IVAP 
[income for VA purposes] even though it may never be received 
by the beneficiary...If there is garnishment of Social 
Security or involuntary withholding due to legal action 
initiated by a third party, it is as if the beneficiary had 
received the benefits and used the funds to pay a creditor.
 
In this case, the law is very clear and leaves no alternative 
but to consider the garnishment of the veteran and his wife's 
Social Security benefits as income in determining his 
entitlement to pension benefits.  In computing income, 
payment of any kind from any source will be counted as income 
unless specifically excluded under 38 C.F.R. § 3.272.  A 
review of the provisions of § 3.272 does not show that the 
veteran's income meets any of the specified exclusions.  
Additionally, M21-1, Part IV § 16.02(g)(2), which provides 
guidance regarding garnishment of Social Security benefits, 
states that the entire benefit is countable as income for VA 
purposes, regardless if the veteran actually received it.  
While M21-1 is not regulatory, the cited provision from M21-1 
is consistent with the regulatory requirements.
 
Since the veteran and his spouse's garnished Social Security 
benefits are considered countable income and since these 
benefits equaled over $17,000, the veteran's household income 
exceeds the maximum annual rate of pension for a veteran and 
spouse.  Since the pertinent facts are not in dispute and the 
law is dispositive, the veteran's claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

ORDER

The Board having determined that the veteran's countable 
income is excessive for the payment of improved disability 
pension, the appeal is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

